                  Case 2:20-cv-01838 Document 1 Filed 12/23/20 Page 1 of 5




 1

 2

 3

 4

 5

 6

 7                               UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9
     VARTAN DIXON,                                    No.    C20-1838
10
                                  Plaintiff,          KING COUNTY SUPERIOR COURT
11                                                    CAUSE NO. 20-2-16121-7 SEA
                   vs.
12
     CITY OF SEATTLE, WASHINGTON                      NOTICE OF REMOVAL TO FEDERAL
13   SEATTLE CITY LIGHT, and 3”John Doe”              COURT UNDER 28 U.S.C. § 1441(a)
     employees or former employees of the City of
14   Seattle,

15                                Defendants.

16

17   TO:    The Clerk of the above-entitled Court; and

18   TO:    Vartan Dixon, Plaintiff Pro Se:

19          Defendant City of Seattle, Seattle City Light, hereby gives notice that it is removing the

20   above-referenced case to the United States District Court for the Western District of Washington on

21   the grounds set forth below. Concurrently with this Notice of Removal, in accordance with Local

22   Rules W.D. Wash. LCR 101(c), Defendant has filed the Verification of State Court Records

23   referenced below.



      NOTICE OF REMOVAL TO FEDERAL COURT UNDER 28                                    Peter S. Holmes
                                                                                     Seattle City Attorney
      U.S.C. § 1441(a) (C20-1838) - 1                                                701 Fifth Avenue, Suite 2050
                                                                                     Seattle, WA 98104-7095
                                                                                     (206) 684-8200
                   Case 2:20-cv-01838 Document 1 Filed 12/23/20 Page 2 of 5




 1                      I.      SUMMARY OF STATE COURT PROCEEDINGS

 2          1.      Pro Se Plaintiff Vartan Dixon filed this action in King County Superior Court on

 3   November 2, 2020, where it was assigned Case No. 20-2-16121-7 SEA. See attached Complaint.

 4          2.      The matter was assigned to The Honorable David Keenan, and on November 2, 2020,

 5   the Court issued an Order Setting Civil Case Schedule, which is attached as Exhibit 1 to the

 6   Verification of State Court Records.

 7          3.      On November 2, 2020, a Summons addressed to “City of Seattle” and “John Does 1-3”

 8   was filed by Plaintiff, which is attached as Exhibit 2 to the Verification of State Court Records.

 9          4.      On November 2, 2020, a Case Information Cover Sheet was filed by Plaintiff, which

10   is attached as Exhibit 3 to the Verification of State Court Records.

11          5.      On December 1, 2020, the Presiding Judge issued an Order on Transfer of Individual

12   Judge Assignment, reassigning this case to The Honorable Mafé Rajul, effective January 11, 2021.

13   The order is attached as Exhibit 4 to the Verification of State Court Records.

14          6.      On November 24, 2020, defense counsel Assistant City Attorney Katrina Kelly

15   received an email from an attorney representing Mr. Dixon that stated, among other things, that “Mr.

16   Dixon’s case has been filed.” Because no copy of the complaint was attached to the email, Ms. Kelly

17   instructed staff to find out whether Mr. Dixon’s lawsuit had been served on the City of Seattle and to

18   conduct a docket search in King County Superior Court. On November 25, 2020, Ms. Kelly received

19   from staff a copy of Mr. Dixon’s complaint filed in King County Superior Court that had been retrieved

20   following a docket search for his lawsuit. The City of Seattle had not been served with the lawsuit.

21          7.      Upon information and belief, as of the date of this Notice of Removal, neither the

22   City of Seattle, Seattle City Light, nor the individually named “John Doe” defendants have been

23   properly served.



      NOTICE OF REMOVAL TO FEDERAL COURT UNDER 28                                          Peter S. Holmes
                                                                                           Seattle City Attorney
      U.S.C. § 1441(a) (C20-1838) - 2                                                      701 Fifth Avenue, Suite 2050
                                                                                           Seattle, WA 98104-7095
                                                                                           (206) 684-8200
                    Case 2:20-cv-01838 Document 1 Filed 12/23/20 Page 3 of 5




 1           8.      Defendant City of Seattle, Seattle City Light, entered a notice of appearance on

 2   December 22, 2020; no answer has been filed. See Exhibit 5 to the Verification of State Court Records.

 3           9.      A copy of the King County Superior Court docket is attached as Exhibit 6 to the

 4   Verification of State Court Records.

 5           10.     Upon information and belief, there have been no further state court proceedings in

 6   this action.

 7                                  II.     GROUNDS FOR REMOVAL

 8           11.     Plaintiff’s Complaint alleges, in paragraph 3 (page 7) that Defendant City of Seattle,

 9   Seattle City Light, violated 42 U.S.C. §§ 1981 and 1983.

10           12.     This Court has original jurisdiction over Plaintiff’s claims invoking 42 U.S.C.

11   §§ 1981 and 1983 because they are claims arising under the “Constitution, laws, or treaties of the

12   United States” within the meaning of 28 U.S.C. § 1331. Accordingly, this action is subject to

13   removal to “the district court of the United States for the district and division embracing the place

14   where [the] action is pending.” 28 U.S.C. § 1441(a). Pursuant to Local Rules W.D. Wash. LCR

15   3(e)(1), Defendant City of Seattle, Seattle City Light, is removing this case to the Western District

16   of Washington, Seattle Division, because it is removing this case from King County Superior Court.

17           13.     Plaintiff also alleges claims arising under the laws of the State of Washington, as

18   stated in paragraphs 2 and 5 (page 7) of the Complaint, and the Seattle Municipal Code, as stated in

19   paragraph 4 (page 7) of the Complaint. Upon information and belief, those claims are so related to

20   Plaintiff’s claims invoking 42 U.S.C § 1981 that they form part of the same case or controversy, and

21   thus are within this Court’s supplemental jurisdiction. 28 U.S.C. § 1367(a).

22           14.     “[A]ll defendants who have been properly joined and served must join in or consent

23   to the removal of the action.” 28 U.S.C. § 1446(B)(2)(A) (emphasis added). Here, the three



      NOTICE OF REMOVAL TO FEDERAL COURT UNDER 28                                       Peter S. Holmes
                                                                                        Seattle City Attorney
      U.S.C. § 1441(a) (C20-1838) - 3                                                   701 Fifth Avenue, Suite 2050
                                                                                        Seattle, WA 98104-7095
                                                                                        (206) 684-8200
                   Case 2:20-cv-01838 Document 1 Filed 12/23/20 Page 4 of 5




 1   individual defendants are referenced only as “John Doe” and, as such, are not even identified, let

 2   alone properly served. Although the City of Seattle has not yet been served, out of an abundance of

 3   caution, it seeks removal of the case to Federal Court within 30 days of becoming aware of the

 4   lawsuit. 28 U.S.C. § 1446(b)(1) (“The notice of removal of a civil action or proceeding shall be filed

 5   within 30 days after the receipt by the defendant, through service or otherwise, of a copy of the initial

 6   pleading . . .”) (emphasis added).

 7          For all the reasons stated above, Defendant City of Seattle, Seattle City Light, hereby gives

 8   notice that the civil action in King County Superior Court, State of Washington has been removed

 9   from that Court to the United States District Court for the Western District of Washington at Seattle.

10          DATED this 23rd day of December, 2020.

11                                                  PETER S. HOLMES
                                                    Seattle City Attorney
12
                                            By:     s/ Katrina R. Kelly
13                                                  KATRINA R. KELLY, WSBA #28435
                                                    Assistant City Attorney
14                                                  Ph: (206) 684-8610
                                                    katrina.kelly@seattle.gov
15
                                            By:     s/ Sarah L. Lee
16                                                  SARAH L. LEE, WSBA #27364
                                                    Assistant City Attorney
17                                                  Ph: (206) 684-5683
                                                    sarah.lee@seattle.gov
18
                                                    Seattle City Attorney’s Office
19                                                  701 Fifth Avenue, Suite 2050
                                                    Seattle, WA 98104-7095
20                                                  Fax: (206) 684-8284

21                                                  Attorneys for Defendant
                                                    City of Seattle, Seattle City Light
22

23



      NOTICE OF REMOVAL TO FEDERAL COURT UNDER 28                                         Peter S. Holmes
                                                                                          Seattle City Attorney
      U.S.C. § 1441(a) (C20-1838) - 4                                                     701 Fifth Avenue, Suite 2050
                                                                                          Seattle, WA 98104-7095
                                                                                          (206) 684-8200
                     Case 2:20-cv-01838 Document 1 Filed 12/23/20 Page 5 of 5




 1                                  CERTIFICATE OF SERVICE

 2          I certify that, on this date, I caused a true and correct copy of the foregoing document to be

 3   served on Pro Se Plaintiff by sending it out for personal delivery, and also emailed the documents,

 4   addressed to:

 5          Vartan Dixon
            25515 137th Place SE
 6          Kent, WA 98042
            Ph: (206) 235-0535
 7          Vartan4speedz@gmail.com.

 8          Dated this 23rd day of December, 2020, in Seattle, King County, Washington.

 9
                                                   s/ Kim Fabel
10                                                 KIM FABEL
                                                   Legal Assistant
11

12

13

14

15

16

17

18

19

20

21

22

23



      NOTICE OF REMOVAL TO FEDERAL COURT UNDER 28                                       Peter S. Holmes
                                                                                        Seattle City Attorney
      U.S.C. § 1441(a) (C20-1838) - 5                                                   701 Fifth Avenue, Suite 2050
                                                                                        Seattle, WA 98104-7095
                                                                                        (206) 684-8200
